Citation Nr: 0434124	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  94-40 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability (other than post-traumatic stress 
disorder (PTSD)).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired back disability.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for a disability 
manifested by auditory hallucinations.

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for a disability 
manifested by weakness in the legs.

8.  Entitlement to service connection for a disability 
manifested by loss of balance.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for arthritis.

11.  Entitlement to an increased rating for residuals of a 
fracture of the left tibial plateau, left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  He also had service in the Reserves and/or 
the National Guard.

By rating decision dated in March 1972, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
psychiatric disability.  He was notified of this decision and 
of his right to appeal by a letter dated later that month, 
but a timely appeal was not received.  The veteran has sought 
to reopen his claim for service connection for a psychiatric 
disability (other than PTSD) on several subsequent occasions, 
most recently in February 1990, but was unsuccessful each 
time.  

The February 1990 rating action also denied service 
connection for a back disability.  The veteran was informed 
of this decision and of his right to appeal in a letter dated 
later in February 1990.  A timely appeal was not received.  

By rating decision dated in April 1992, the RO denied the 
veteran's claim for an increased rating for his service-
connected left knee disability.  

In a rating action dated in July 1993, the RO, in pertinent 
part, concluded that the evidence was not new and material, 
and declined to reopen the veteran's claims for service 
connection for psychiatric and back disabilities.  In 
addition, the RO denied service connection for a stomach 
disability, a disability manifested by auditory 
hallucinations, PTSD, allergies, a disability manifested by 
weakness in the legs, a disability manifested by loss of 
balance, hypertension and arthritis.  The veteran has 
appealed the April 1992 and July 1993 rating decisions to the 
Board of Veterans' Appeals (Board).

With respect to the claim for service connection for a 
stomach disability, the Board observes that it was initially 
characterized as whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection.  The Board points out that the March 1972 rating 
action noted that no consideration was being given to the 
veteran's claim for service connection for a stomach ulcer 
since he had not reported for an upper gastrointestinal 
series.  Similarly, the notice sent to the veteran at that 
time made no reference to a stomach disability.  Following 
the receipt of a statement the veteran in January 1974, the 
RO sent the veteran a letter later that month advising him 
that his original claim for service connection for an ulcer 
had been considered based on the available evidence.  He was 
advised to submit additional evidence if he currently had an 
ulcer.  Since no final rating decision has previously been 
issued, the Board is of the opinion that the current claim 
should be characterized as set forth on the title page of 
this decision.  

When this case was previously before the Board in July 1997 
and February 2004, it was remanded on each occasion for 
additional development of the record or to ensure due 
process.  Since the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.

The issue of entitlement to service connection for a low back 
disorder on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in February 1990, the RO denied 
service connection for a psychiatric disability (other than 
PTSD).  The veteran was notified of this decision and of his 
right to appeal, but a timely appeal was not filed.

2.  The evidence added to the record since the February 1990 
determination is cumulative of the evidence previously 
considered with regard to service connection for a 
psychiatric disability (other than PTSD), and is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection.

3.  By rating action dated in February 1990, the RO denied 
service connection for a back disability.  The veteran was 
notified of his right to appeal, but a timely appeal was not 
filed.

4.  The evidence received since the February 1990 
determination, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

5.  Any in-service abdominal complaints were transient in 
nature and there is no competent medical evidence to link any 
chronic stomach disability to service on any basis.

6.  The service medical records are negative for complaints 
or findings of a disability manifested by auditory 
hallucinations, and no such disability has been demonstrated 
following the veteran's discharge from service.

7.  The veteran's military occupational specialty in Vietnam 
was supply clerk.

8.  The veteran did not engage in combat with the enemy 
during his military service.

9.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

10.  Allergies were not shown during service, and have not 
been documented following the veteran's separation from 
service.

11.  A disability manifested by weakness in the legs was not 
present in service, and there is no competent medical 
evidence that establishes that such a disability, if present, 
is related to service.

12.  A disability manifested by loss of balance was not shown 
in service, and has not been demonstrated following service.

13.  The service medical records are negative for complaints 
or findings pertaining to hypertension.  Blood pressure was 
normal on the separation examination.

14.  Hypertension was initially documented many years after 
service, not disabling to a compensable degree during the 
first post service year, and there is no competent medical 
evidence to link it to service.

15.  Arthritis was not demonstrated in service, and has not 
been shown to be present following service.

16.  The veteran's left knee disability is manifested by 
minimal limitation of motion, with no evidence of 
instability, and is productive of not more than slight 
impairment.


CONCLUSIONS OF LAW

1.  The rating decision of February 1990 wherein the RO 
denied service connection for a psychiatric disability, other 
than PTSD, is final.  38 U.S.C.A.§§ 5103, 5103A, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.159 (2004), 20.302, 20.1103 
(2003).

2.  The evidence received since the February 1990 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a psychiatric disability, 
other than PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.159, 3.156 (as in effect 
prior to August 29, 2001).




3.  The rating decision of February 1990, wherein the RO 
denied service connection for a back disability, is final.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 7105 (West 2002); 38 C.F.R. 
§§ 3.159, 3.104(a) (2004), 20.302, 20.1103 (2003).

4.  The evidence received since February 1990 is new and 
material, and the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.156 (as in 
effect prior to August 29, 2001).

5.  A stomach disability was not incurred in or aggravated by 
service or active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303(b) (2004).

6.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 11315103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (as in effect prior to, 
and after March 7, 1997).

7.  A disability manifested by auditory hallucinations was 
not incurred in or aggravated by service or active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 303 (2004).

8.  Allergies were not incurred in or aggravated by service 
or active duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).




9.  A disability manifested by weakness in the legs was not 
incurred in or aggravated by service or active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110. 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

10.  A disability manifested by loss of balance was not 
incurred in or aggravated by service or active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

11.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2004).

12.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2004).

13.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the appellant of which 
information and evidence, if any, that he/she is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his/her behalf.  VA will also request that the 
appellant provide any evidence in his/her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

The Board notes that a VA letter issued in March 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II, withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)).  

However, in the present case, the appellant's claim was filed 
and initially adjudicated prior to the enactment of the VCAA.  
Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
While the CAVC did not specify how the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  



In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

Further, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the 
veteran's claim, the notice was provided by the AOJ prior to 
the final transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any deficiency as 
to the timing of VCAA notice to the appellant is harmless 
error.  

With regard to the duty to assist, the record contains the 
veteran's private and VA treatment records, as well as 
reports of VA examinations.  He has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed his statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
As the veteran's claim was filed prior to April 29, 2001, the 
new criteria do not apply to his claim.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 

Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).  
Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

If the evidence establishes that the veteran was a prisoner 
of war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below: (1) If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 


Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. 

VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) as amended at 67 Fed. Reg. 
10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat. The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor. VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999). 

As the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Materiality & Finality

The service medical records from the veteran's period of 
active duty show no complaints or findings pertaining to a 
psychiatric or back disability.  

On a report of medical history in December 1969, the veteran 
denied bone or joint deformity, and back trouble.  He also 
denied trouble sleeping, frequent nightmares and depression 
or excessive worry.  

He stated that he had nervous trouble in Vietnam.  No 
pertinent abnormality was reported on the separation 
examination in December 1969.

The veteran was afforded a psychiatric examination by the VA 
in December 1971.  He related that his medical records in 
service were lost in Vietnam.  He also indicated that he saw 
a psychiatrist weekly and then monthly while in Vietnam.  He 
complained of nervousness and stomach trouble.  He added that 
a doctor told him that it was an ulcer, but he was also told 
that it was his nerves.  He described many nervous symptoms, 
including gas in his stomach and indigestion.  Following an 
examination, the diagnosis was anxiety, mild.  

On VA general medical examination in December 1971, the 
veteran complained of stomach problems.  A clinical 
evaluation revealed that the musculoskeletal system was 
grossly normal.  

In September 1975, statements were received from relatives 
and a friend of the veteran.  In sum, these letters indicated 
that the veteran had changed following his return from 
Vietnam, and that he had frequent nervous spells, blackouts 
and eating problems.  

The service medical records from his period of active duty 
for training/National Guard service reveal that in August 
1987, the veteran was standing on a track vehicle when a fire 
started and he jumped off, landing on his feet and then 
falling to his back.  No findings pertaining to the lumbar 
spine were recorded.  He was hospitalized later that month 
for his left knee problem, and no complaints concerning the 
lumbar spine were noted.  

The veteran was seen in the orthopedic clinic in September 
1987 for follow-up for his left knee.  He complained of back 
pain.  An examination revealed stiffness in the back.

In a sworn statement dated in September 1987, the veteran 
noted that an accident occurred the previous month when he 
was carrying out orders to make sure that all the generators 
were filled, oil checked and ready to go.  He stated that the 
fumes from the generator ignited into flames, causing the gas 
can on top of the track to burst into flames.  He maintained 
that he threw the gas can away from the track and that while 
trying to avoid the flames, he jumped back, lost his footing 
and fell from the track.  He claimed that he landed on his 
back, and crushed his knee.  

It was noted in a November 1987 memorandum from the Office of 
the Adjutant General of the Louisiana Army and Air National 
Guard that the veteran incurred a fractured tibia, apparently 
while on active duty for training.  There was no reference to 
a back injury.  

The veteran was afforded a VA psychiatric examination in 
November 1989.  He stated that he sustained an injury to his 
left knee and back while on annual training.  He added that 
he had back pain almost all the time.  He related that he had 
a lot of anxiety and sensations of fear.  He noted that he 
had been on various anti-depressants in the past, but was not 
on any medication at that time.  Following a mental status 
evaluation, the diagnoses were generalized anxiety disorder, 
dysthymia, and substance use disorder, alcohol dependence.  



A VA general medical examination was also conducted in 
November 1989.  The veteran reported that he had back 
problems.  Following an examination, the pertinent diagnosis 
was chronic low back pain.

By rating action dated in February 1990, the RO continued the 
denial of service connection for a psychiatric disability, 
and denied service connection for a back disability.  It was 
noted that a low back disability was not shown during the 
veteran's National Guard service.  The claim for service 
connection for a psychiatric disability was denied on the 
basis that the evidence did not show that the condition 
occurred in service.

On VA examination of the joints in March 1992, the veteran 
related that he was on an armored personnel carrier in 1987 
that caught on fire, and that he fell off it and landed on 
his left knee and back.  He claimed that he had experienced 
pain in his low back since that time.  An X-ray study of the 
lumbar spine revealed no fractures, dislocations or other 
bony pathology.  A CT of the lumbar spine showed no definite 
abnormality.  The pertinent diagnoses were herniated nucleus 
pulposus of the lumbar area and post-traumatic arthritis of 
the lumbar spine.  

VA outpatient treatment records dated from 1980 to 1982 were 
associated with the claims folder in November 1992.  In July 
1980, the veteran reported that he had had problems with his 
nerves for twelve years.  His major symptoms included 
feelings of unreality, illusions, paranoia and occasional 
auditory hallucinations.  The impression was that the history 
was consistent with schizoaffective disease.  

A VA psychological examination was conducted in November 
1992.  The claims folder was not available for review by the 
examiner.  The veteran claimed that he had experienced 
anxiety attacks since Vietnam.  He stated that he was 
hospitalized on two occasions in service.  Following 
psychological testing, the impressions were generalized 
anxiety disorder with panic attacks, PTSD, and alcohol 
dependence.

On VA psychiatric examination in November 1992, the examiner 
noted that there were no hospital records or claims folder 
available for review.  The veteran stated that he was 
hospitalized in Vietnam due to fainting and that it was 
initially thought to be malaria, but that the diagnostic 
formulation was changed to panic attacks.  The diagnostic 
impression was generalized anxiety disorder with panic attack 
and PTSD features.  

The veteran was afforded VA examinations of the spine and 
joints in November 1992.  He reported a history of chronic 
low back pain since an accident in 1987.  No history of a 
previous or subsequent lower back injury was described.  An 
X-ray study of the lumbosacral spine was normal.  The 
pertinent diagnosis was chronic low back pain, probably 
representing lumbosacral strain.  

Extensive private and VA medical records have been associated 
with the claims folder.  In March 1993, SC (initials), MD, 
related that he had seen the veteran that month following an 
automobile accident in February 1993.  It was noted that his 
previous history included no trauma to the back.  The 
diagnosis was lumbosacral back strain.  

In August 1993, JHS, MD, reported that the veteran stated 
that he had experienced nerve troubles dating to 1968, and 
that he had old back injuries.  

Dr. JHS indicated that the veteran's chronic alcoholism 
probably accounted for much of his anxiety and depressive 
complaints.  

In a September 1993 statement, Dr. SC noted that the veteran 
said that he had undergone a CT scan three years earlier that 
had shown degenerative disc disease of the lumbosacral spine.  

Following a VA psychiatric examination in June 1994, the 
diagnoses were panic disorder and chronic anxiety, severe.

A March 1995 decision of the Social Security Administration 
reveals that records from Dr. SC in June 1988 showed minimal 
degenerative arthritis at the L5 level, with the lumbar spine 
otherwise normal.  

Service personnel records and records from the veteran's 
service with the National Guard were received in December 
1997.  In an Acknowledgement of Imposition of Punishment, 
dated in April 1968, the veteran related that he had had a 
nervous attack when he first pulled guard duty in Vietnam.  
He added that he went to a doctor and was given a shot and 
pills.  

On VA orthopedic examination in March 2003, the veteran 
described the incident in which he injured his left knee.  He 
indicated that he also had low back pain at that time.  The 
examiner noted that he reviewed the claims folder, as well as 
some records the veteran had in his possession.  The veteran 
related that his low back had been part of his complaints 
since the fall from the vehicle.  The pertinent diagnosis was 
degenerative changes as seen on X-ray.  


Analysis

Psychiatric disability, other than PTSD

As noted above, the RO originally denied service connection 
for a psychiatric disability on the basis that none was shown 
in service.  The most recent final adjudication of the claim 
was in February 1990, and it was denied on the same basis.  

Although the veteran insists that he was treated for a 
nervous problem while in service, the fact remains that the 
contemporaneous records do not support this claim.  The Board 
acknowledges that the veteran reported at the time of his 
separation examination in December 1969 that he had nervous 
trouble in Vietnam, but a psychiatric evaluation at that time 
was normal.  It is also noted that he specifically denied 
trouble sleeping, frequent nightmares and depression or 
excessive worry.  

The evidence submitted since the February 1990 determination 
reflects the veteran's continued assertions of having had 
nervous problems in service, as well as current diagnoses 
including generalized anxiety disorder, panic disorder and 
chronic anxiety.  While this evidence is new in that it was 
not previously of record, it cannot be deemed to be material 
since it merely confirms that the veteran had a psychiatric 
disability beginning after service, information that was 
known at the time of the February 1990 RO decision.  

The recently received evidence, considered in conjunction 
with the record as a whole, does not suggest that the 
veteran's psychiatric disability is related in any way to 
service.  

The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
Evidence noting the veteran's psychiatric disability 
following service was previously of record.  The additional 
evidence, considered in conjunction with the record, provides 
no findings suggesting that any current psychiatric 
disability is related to service.  

The evidence of record continues to confirm that the veteran 
had a psychiatric disability following service.  As such, the 
deficiency noted as the basis for the prior final denial 
remains unestablished.  There is no evidence suggesting that 
a chronic psychiatric disability, first documented after 
service, is related in any way to service.  The Board 
concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for a 
psychiatric disability, other than PTSD, is not reopened.


Back Disability

The evidence submitted since the RO most recently denied 
service connection for a back disability consists of VA and 
private medical records.  Of greatest significance are 
medical records documenting that the veteran now has an 
identifiable low back disability, variously characterized as 
lumbosacral strain, degenerative joint disease and 
degenerative changes.  

As noted above, at the time of the February 1990 RO 
determination, only low back pain had been diagnosed.  In 
general, the Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

The additional evidence clearly shows that the veteran has a 
current back disability.  This evidence is clearly new in 
that it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether the veteran has a back 
disability that is related to service.  This evidence is of 
such significance that it must be considered in order to 
fairly adjudicate the claim.  The Board finds that this 
opinion constitutes new and material evidence, and it 
warrants reopening of the claim for service connection for a 
back disability.  


Service connection for a stomach disability, a disability 
manifested by auditory hallucinations, PTSD, allergies, a 
disability manifested by weakness in the legs, a disability 
manifested by loss of balance, hypertension and arthritis 


Factual Background

The service medical records disclose that the veteran 
complained of stomach cramps, vomiting and slight diarrhea in 
December 1968 after he fell in a creek and swallowed water.  
The impression was viral upper respiratory infection.  The 
veteran was seen in a United States Public Health Service 
Hospital in March 1969.  

He reported that his stomach hurt.  An examination of the 
abdomen disclosed no masses, organomegaly or rigidity.  The 
impression was functional complaints.  
On a report of medical history in December 1969, the veteran 
denied dizziness, high blood pressure, frequent indigestion 
and stomach trouble and a bone or joint abnormality.  A 
positive history of sinusitis was noted.  On the separation 
examination in December 1969, a clinical evaluation of the 
sinuses, abdomen and viscera, heart and vascular system, and 
musculoskeletal system was normal, as was a neurological 
evaluation.  Blood pressure was 132/86, and a chest X-ray 
study was normal.

The discharge certificate from the veteran's period of active 
duty reflects that his military occupational specialty was 
supply clerk.  He received the National Defense Service 
Medal, the Vietnam Campaign Medal and the Vietnam Service 
Medal.  

The veteran was afforded a psychiatric examination by the VA 
in December 1971.  He related that his medical records in 
service were lost in Vietnam.  He also indicated that he saw 
a psychiatrist weekly and then monthly while in Vietnam.  He 
complained of nervousness and stomach trouble.  He added that 
a doctor told him that it was an ulcer, but he was also told 
that it was his nerves.  He described many nervous symptoms, 
including dizziness, light-headedness, blurred vision, 
claustrophobia, gas in his stomach, indigestion, sinus 
headaches, and a sinus drip.  On examination, the examiner 
noted that at times there was a slight jerking of the 
veteran's arms or legs.  There were no delusions, 
hallucinations or paranoid ideas.  The diagnosis was anxiety, 
mild.  

On VA general medical examination in December 1971, the 
veteran's pertinent complaints were of stomach problems.  He 
reported that he had been hospitalized in service for 
dysentery and that, at that time, he had weakness, dizziness 
and abdominal cramps.  A clinical evaluation revealed that 
the musculoskeletal system was grossly normal.  An evaluation 
of the digestive system was negative.  Blood pressure was 
120/70.  No pertinent diagnosis was made, and it was noted 
that the veteran failed to report for an upper 
gastrointestinal series.

The veteran was afforded an Agent Orange examination by the 
VA in July 1980.  He reported that he developed stomach and 
nerve problems in service.  He reported problems with his 
nerves for twelve years.  His symptoms included feelings of 
unreality, illusions, paranoia, episodic depression with 
sadness, feelings of loneliness, episodic panic states with 
tremors and agitation, problems with confused thought 
processes, occasional auditory hallucinations, vivid 
nightmares and ideas of reference.  Blood pressure was 
132/88.  The impression was that the history was quite 
consistent with schizo-affective disease.  

The veteran was seen in a VA outpatient treatment clinic in 
January 1982 for severe upper abdominal pain.  The veteran 
admitted to drinking heavily.  Blood pressure was 122/90.  
Alcoholic gastritis was noted.

The veteran was afforded a psychological evaluation by the VA 
in November 1992.  The claims folder was not available for 
review.  The veteran reported that he had experienced anxiety 
attacks since Vietnam.  He related that he was part of an 
infantry unit task force, the main assignment of which was to 
guard the perimeter of the base.  He said he also 
participated in patrols and sweeps of villages.  He alleged 
that all activities in Vietnam were stressing.  

He complained that he was too young to have been in Vietnam 
as he saw others hurt and killed.  He asserted that his 
anxiety attacks began in Vietnam and that he broke down while 
walking the perimeter on guard duty.  Following the 
evaluation, which included psychological testing, the 
impressions were generalized anxiety disorder with panic 
attacks, PTSD and alcohol dependence.  The examiner commented 
that the veteran was quite distressed and was experiencing 
difficult times.  He added that it seemed like the veteran 
was having anxiety problems and some of the symptoms of PTSD.

A VA psychiatric examination was also conducted in November 
1992.  The examiner noted that neither the hospital records 
nor the claims folder was available for review.  The veteran 
stated that he was in Vietnam for approximately one year.  He 
stated that he was hospitalized in service for fainting and 
that it was initially thought to be malaria, but the 
diagnostic formulation was changed to "panic attacks."  He 
stated that he was hospitalized for two weeks and discharged 
to outpatient treatment with a "psychiatrist."  He claimed 
that he was on medication.  He described concurrent unusual 
feelings, as if his arms and legs were not part of his body, 
and that he would hear sounds and smell scents that were 
common to Vietnam.  

On mental status evaluation, the veteran reported frequent 
nightmares and infrequent clear recollections of military 
combat dreams.  The diagnosis was generalized anxiety 
disorder with panic attack and PTSD features.  The examiner 
commented that PTSD was not a primary or definitive 
diagnosis.

An examination for the Social Security Administration was 
conducted in November 1992.  The veteran related that he had 
experienced nervousness since 1968 after leaving Vietnam.  It 
was indicated that a psychiatrist stated that it might be 
secondary to PTSD.  The veteran described panic attacks.  He 
related that this was at times associated with a problem with 
balance.  It was noted that he had no known allergies.  The 
examiner's assessment was that the veteran had inadequately 
controlled blood pressure.  He also noted that the veteran 
related a history that was consistent with panic attack and 
anxiety disorder, but that it was uncertain if it was in fact 
related to PTSD.  

A psychiatric examination for the Social Security 
Administration was conducted in December 1992.  The veteran 
reported that he was in Vietnam for one year.  He stated that 
his medical problems included his "nerves-freaked out on 
perimeter guard one night-hospitalized in Nam-outpatient 
treatment-saw a psychiatrist."  Following the interview, the 
diagnoses were panic disorder and alcohol abuse.

Private medical records dated from 1986 to 1993 have been 
associated with the claims folder.  The veteran complained of 
stomach trouble in December 1986.  An upper gastrointestinal 
series revealed mild gastroesophageal reflux, but was 
otherwise normal.  Blood pressure in June 1988 was 120/90.  
In December 1991, the veteran complained of allergies and 
dizziness.  The diagnosis was sinusitis.  

The veteran was examined by a private physician for the 
Social Security Administration in August 1993.  He stated 
that he had had trouble with his nerves dating to 1968.  He 
added that he had been hypertensive for two years.  It was 
also noted that he had diabetes that had resulted in 
weakness, numbness and pain in his hands and feet, and 
"arthritic" pains in his lower extremities and back.  

The impressions were long history of chemical dependency, 
with poor balance and hepatomegaly (all thought to be 
associated with chronic alcoholism and probably accounting 
for much of the veteran's anxiety and depressive complaints 
and general symptoms out of proportion to clinical findings); 
paraesthesias and complaints of pain and weakness in the 
lower extremities, probably from diabetes; hypertension; and 
diabetes.

The veteran was examined by the VA in February 1994.  He 
reported that hypertension had been present for approximately 
three years.  An examination showed that blood pressure 
readings were 164/89, 171/95, and 164/84.  The pertinent 
diagnosis was primary hypertension, controlled with 
medication.

Another VA psychiatric examination was conducted in June 
1994.  It was indicated that the claims folder was available 
for review.  The veteran asserted that he was in firefights 
in Vietnam and experienced all kinds of combat.  He claimed 
that he was all right until one day when he was on guard duty 
on the tower on the base.  He stated that nothing dangerous 
was going on at the time and, all of a sudden, he broke out 
in a sweat, his heart started "going 100 miles an hour" and 
he felt dizzy.  He indicated that it was originally suspected 
that he had malaria, but that he was subsequently told to see 
a psychiatrist on a weekly basis because it was thought that 
his problem was caused by nerves.  

On mental status evaluation, the veteran had no complaints of 
auditory or visual hallucinations.  He had no homicidal or 
suicidal ideations.  The diagnoses were panic disorder and 
chronic anxiety.

The veteran was afforded a VA endocrinology examination in 
August 2002.  It was noted that he had diabetes.  He 
described some numbness, tingling and burning in his feet and 
along the knee down to his feet, as well as some clumsiness 
of gait.  The impression was diabetes mellitus, type II.  The 
examiner stated that the veteran had peripheral neuropathy.  

In December 2002, the RO sent the veteran a letter requesting 
that he provide information concerning the in-service 
stressors that led to PTSD.  No response was received.  

A VA psychiatric examination was conducted in March 2003.  It 
was noted that the veteran's medical records were reviewed.  
On mental status evaluation, the veteran reported that he had 
had suicidal thoughts, but that he had not made any suicidal 
gestures.  He denied homicidal thoughts.  He was oriented to 
person, place, time and situation.  The Axis I diagnostic 
impressions were generalized anxiety disorder and alcohol 
dependence in remission.  The Axis IV diagnosis was 
"[s]tressors extreme, history of military combat in 
Vietnam."  The examiner incorrectly indicated that the 
veteran had a service-connected diagnosis of PTSD.  

The veteran was afforded a general medical examination by the 
VA in March 2003.  An examination of the abdomen revealed no 
organs, masses or areas of tenderness.  The examiner noted 
that there was no significant evidence of an organic 
neurologic deficit, sensory or motor, and apparently 
controlled hypertension. He also indicated that repeated 
questioning concerning the veteran's stomach disorder yielded 
only the classical responses for people who have flatulence 
or a "nervous stomach" plus left upper quadrant abdominal 
pain, which is typical of gas in the colon and which occurs 
at random with no pattern and is always self-limiting.  

The examiner was not able to identify anything relating to 
the veteran's blood pressure, his alleged loss of balance, 
rhinitis or nasal allergies, or his upper gastrointestinal 
symptoms (which the examiner was calling dyspepsia with 
flatulence and based, in part, on anxiety).  The pertinent 
diagnoses were controlled hypertension, flatulent, nervous 
dyspepsia that, per the standard definition, "sometimes is 
without underlying pathology," and seasonal rhinitis.

The veteran was afforded a gastrointestinal examination by 
the VA in June 2003.  He reported that he was hospitalized 
for amoebic dysentery in service and that he recovered 
following treatment.  He asserted that shortly thereafter, he 
started to experience epigastric distress, with signs and 
symptoms of gastroesophageal reflux disease, with heartburn, 
nausea, vomiting and indigestion.  He stated that it had been 
treated for such symptoms since Vietnam.  An examination of 
the abdomen revealed no masses.  An upper gastrointestinal 
series was normal.  The impressions were history consistent 
with dyspepsia, but the upper gastrointestinal series showed 
no active pathology; and diabetes mellitus, type II, with 
peripheral neuropathy.  


Analysis

The only relevant complaint contained in the service medical 
records involve stomach cramps following an incident in which 
the veteran swallowed water.  It was concluded that he had a 
viral upper respiratory infection.  It is significant to 
point out that at the time of the separation examination in 
December 1969, no pertinent abnormality was found.  

It was specifically noted that the sinuses, abdomen and 
viscera, heart and vascular system, and the musculoskeletal 
system were all normal.  In addition, no neurological 
abnormalities were documented.  Although the veteran had 
abdominal complaints on the initial VA examination conducted 
following his separation from service, a clinical evaluation 
of the digestive system was normal, and no diagnosis 
referable to the stomach was made.  Gastroesophageal reflux 
was present on an upper gastrointestinal series in December 
1991.  The most recent VA gastrointestinal examination was 
conducted in June 2003 and revealed a normal upper 
gastrointestinal series.  It was concluded that the veteran 
had a history that was consistent with dyspepsia, but no 
active gastrointestinal pathology was demonstrated on the 
upper gastrointestinal series at that time.  

The Board also recognizes that hypertension was demonstrated 
many years following the veteran's discharge from service.  
It was not shown on the recent VA examinations.  

With respect to the claims for service connection for a 
stomach disability, a disability manifested by weakness in 
the legs and for hypertension, the Board points out that 
there is no competent medical evidence to link any of these 
conditions, if present, to service.  The only evidence to 
support the veteran's claim consists of his statements made 
on behalf of his claim for benefits.  The Board concedes that 
the veteran has peripheral neuropathy.  This has been 
attributed to his diabetes.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The CAVC has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that he has a stomach disability, a disability manifested by 
weakness in the legs or hypertension, or that any of these 
conditions is related to service are neither competent nor 
probative of the issue in question.  The Board concludes, 
accordingly, that the weight of the evidence is against the 
claim for service connection for a stomach disability, a 
disability manifested by weakness in the legs and for 
hypertension.

The veteran also asserts that service connection is warranted 
for allergies, a disability manifested by loss of balance and 
arthritis.  The Board notes that balance problems and poor 
balance were noted on examinations for the Social Security 
Administration in November 1992 and August 1993, 
respectively.  In this regard, it is significant to observe 
that the veteran's poor balance was specifically attributed 
to alcoholism.  

In addition, the Board emphasizes that following the March 
2003 VA examination, the examiner commented that he could not 
find anything associated with the veteran's alleged loss of 
balance.  There is nothing in the record to suggest that any 
of these conditions is present.  In the absence of clinical 
evidence of a current disability, there is no basis on which 
service connection may be granted.  The Board finds that the 
lack of clinical evidence of a current disability is of 
greater probative value than the veteran's allegations that 
he has such disabilities.  Therefore, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for allergies, a disability manifested by 
loss of balance and arthritis.

Finally, the veteran argues that service connection is 
warranted for PTSD and for a disability manifested by 
auditory hallucinations.  In addition to the laws and 
regulations set forth above, the following also applies to 
claims for service connection for PTSD.

Several decisions of the CAVC have affected the adjudication 
of claims for service connection for PTSD.  It appears that 
in approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the veteran was exposed to 
a stressor during service of sufficient severity as to have 
resulted in ongoing psychiatric symptomatology.  

In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, a diagnosis of PTSD based upon claimed 
stressors whose existence the adjudicators have not accepted 
would be inadequate for rating purposes.  See West v. Brown, 
7 Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Initially, the Board concludes that the veteran did not 
engage in combat with the enemy.  Although the veteran 
asserted during the VA psychiatric examination in June 1994 
that he was in firefights and experienced all kinds of combat 
in Vietnam, the Board emphasizes that his military 
occupational specialty was supply clerk.  

Moreover, he has not provided any information concerning a 
specific stressor, despite being requested to do so.  Since 
the Board finds that the appellant did not engage in combat 
with the enemy, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  There is nothing in 
this case corroborating the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

The veteran reported in December 1992 during an examination 
for the Social Security Administration that he "freaked 
out" while on perimeter guard one night.  As noted above, 
the only other stressors he has mentioned were being in 
combat and in firefights, and that he participated in patrols 
and sweeps of villages.  Since he never responded to the 
December 2002 VA letter asking that he provide information 
concerning any stressor he experienced in Vietnam, it must be 
emphasized that he has not furnished the requisite facts to 
verify any stressful incident that occurred during service.  

The Board concedes that a VA psychologist diagnosed PTSD in 
November 1992.  It is significant to point out, however, that 
this was based on the history provided by the veteran, and 
was not independently verified.  

As the Board is not bound to accept medical conclusions that 
are based on a history supplied by the veteran, where the 
history is unsupported by the medical evidence, Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Board does not have 
to accept that portion of the diagnoses.  See also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy, and that there is no independent 
verification of his reported in-service stressors.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD, and it must be denied.  


Increased Rating for a Left Knee Disability

Factual Background

The veteran submitted a claim for an increased rating for his 
service-connected left knee disability in January 1992.

A VA examination of the joints was conducted in March 1992.  
The veteran complained of left knee pain, and that his knee 
was weak.  An examination revealed no swelling or deformity.  
Range of motion was from 0-104 degrees.  

An X-ray study of the left knee disclosed three orthopedic 
screws in the proximal third of the left tibia.  It was noted 
that this was probably from an old fracture.  No other 
definite abnormality was noted.  The pertinent diagnosis was 
post-traumatic arthritis of the left knee.

On examination by a private physician for the Social Security 
Administration in November 1992, it was noted that the 
veteran had good range of motion of all major joints without 
any difficulty.  

The veteran was again afforded a VA examination of the joints 
in November 1992.  He complained of intermittent diffuse left 
knee pain that was aggravated by weather changes, kneeling, 
bending, standing and ambulation in excess of 45 minutes.  He 
also reported intermittent stiffness, crepitation, buckling 
and locking of the left knee.  An examination was normal, 
except for a well-healed scar.  No swelling, deformity or 
other impairment of the knee was noted.  Range of motion of 
the left knee was normal.  The pertinent diagnosis was status 
following left tibial plateau fracture with residual 
disability of the left knee joint.

Another examination by a private physician for the Social 
Security Administration was conducted in August 1993.  It was 
indicated that range of motion was normal in all joints.

On VA general medical examination in February 1994, the 
veteran reported occasional aching of the left knee.  He 
stated that it gave out on occasion.  An examination showed 
no deformity or joint effusion.  There was slight crepitation 
and the knee was a little stiff on flexion and extension.  
Range of motion was from 0-120 degrees.  There was a well-
healed, non-tender scar.  

The knee was noted to be stable.  Drawer sign was negative, 
and there was no edema, cyanosis or clubbing.  The pertinent 
diagnosis was status post surgery to the left knee with 
symptomatology as described in the examination report.

VA outpatient treatment records show that the veteran was 
seen in April 1995 for evaluation of his left knee.  It was 
noted that he reported occasional pain, weakness and giving 
way.  On examination, range of motion was from 0-110 degrees.  
It was indicated that early degenerative changes were noted 
on an old X-ray study.  The assessment was left knee tibial 
plateau fracture.

A VA orthopedic examination was conducted in March 2003.  The 
veteran's claims folder was available for review.  The 
veteran asserted that his left knee aches and that he feels 
that it is weak and tends to buckle.  He also related that he 
had knee pain.  On examination of the knee, it was noted that 
the leg had good alignment.  Movement was from 0-130 degrees.  
The collateral and cruciate ligaments were stable.  The 
patella was stable.  There was no unusual crepitus.  The knee 
was not swollen.  The quadriceps muscle appeared comparable 
to the other side in bulk.  

The examiner did not identify McMurray's sign.  An X-ray 
study of the left knee revealed degenerative joint disease.  
The pertinent diagnosis was healed fracture, status 
postoperative internal fixation of the lateral plateau of the 
tibia.  The examiner commented that the knee appeared to be 
functioning rather well and that it was stable. 


Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The CAVC has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  


Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:



(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  

A 50 percent evaluation may be assigned for ankylosis of a 
knee between 20 degrees and 45 degrees.  

A 40 percent evaluation may be assigned for ankylosis of a 
knee in flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.


The veteran asserts that a higher rating should be assigned 
for his service-connected left knee disability.  A review of 
the record discloses that the veteran has been examined for 
his knee condition on a number of occasions throughout the 
course of his appeal.  The Board acknowledges that the 
veteran has had complaints including pain, stiffness, and 
buckling.  

The only positive examination findings, however, consist of 
slight limitation of motion noted on several VA examinations, 
and crepitation and stiffness on the VA examination in 
February 1994.  It is significant to point out that the 
November 1992 and February 1994 VA examinations demonstrated 
no swelling or deformity of the left knee.  It must be 
observed that the knee was stable on the latter examination.  
Similarly, with the exception of minimal limitation of 
motion, the most recent VA examination, conducted in March 
2003, was completely normal.  

Thus, the only evidence supporting the veteran's claim 
consists of his statements regarding the severity of his 
disability.  In contrast, the Board concludes that the 
medical findings on repeated examinations are of greater 
probative value and fail to establish that a higher rating is 
warranted.  

The Board has considered functional loss due to pain with 
application of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); however, 
no such functional loss due to pain has been shown on 
examination.  The Board has considered the criteria under the 
other related diagnostic codes discussed above, but finds no 
basis for assignment of a retain gin excess of the current 10 
percent evaluation assigned.

The Board finds, accordingly, that the preponderance of the 
evidence is against the claim for an increased rating for a 
left knee disability.  
ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
psychiatric disability, other than PTSD, the appeal is 
denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disability, the appeal is granted to this extent only.

Entitlement to service connection for a stomach disability, a 
disability manifested by hallucinations, PTSD, allergies, a 
disability manifested by weakness in the legs, a disability 
manifested by loss of balance, hypertension, and arthritis is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Additional development is needed in this case regarding the 
reopened claim for service connection for a back disability.  
In light of the fact that a current back disability has been 
identified, the Board is of the opinion that additional 
development of the record is appropriate, and that an 
examination is warranted to determine whether the current 
back disability is related to service.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any low back disorder 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.



Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired low back disorder(s) 
which may be present.





The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
chronic acquired low back disorder(s) 
found on examination is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby?

Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
low back disorder on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2004).


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



